Case 0:18-cv-62050-RS Document 26 Entered on FLSD Docket 08/29/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                                    CASE NO. 0:18-cv-62050-DPG
ALEX GROTH,

       Plaintiff,

v.

JPMORGAN CHASE BANK, N.A.,

      Defendant.
_____________________________________/

                                 NOTICE OF SETTLEMENT

       Notice is hereby given that the parties have reached a settlement in this case. Plaintiff

respectfully requests that this Court allow sixty (60) days within which to complete the settlement,

during which time Plaintiff requests the Court to retain jurisdiction over this matter until fully

resolved and final dismissal paperwork may be filed.



Dated: August 29, 2019.
                                             Respectfully submitted,

                                             /s/ Alex D. Weisberg
                                             Alex D. Weisberg
                                             FBN: 0566551
                                             Weisberg Consumer Law Group, PA
                                             Attorneys for Plaintiff
                                             5846 S. Flamingo Rd, Ste. 290
                                             Cooper City, FL 33330
                                             (954) 212-2184
                                             (866) 577-0963 fax
                                             aweisberg@afclaw.com
                                             Attorney for Plaintiff



                                   CERTIFICATE OF SERVICE
Case 0:18-cv-62050-RS Document 26 Entered on FLSD Docket 08/29/2019 Page 2 of 2



       I certify that on August 29, 2019, I filed the foregoing document with the Court using

CM/ECF, which will send notification of such filing to all counsel of record.


                                             s/Alex D. Weisberg
                                             Alex D. Weisberg
